 Case 1:19-cv-02166-UNA Document 4 Filed 11/20/19 Page 1 of 1 PageID #: 204



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

POGOTEC, INC.,                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )     C.A. No. ____________
                                                 )
OPKIX, INC. and B8TA, INC.,                      )
                                                 )
                      Defendants.                )


               PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                        PURSUANT TO FED. R. CIV. P. 7.1

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff PogoTec, Inc. states that it has

no parent corporation and that no publicly held corporation owns ten percent or more of its stock.

                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Jack B. Blumenfeld

                                                     Jack B. Blumenfeld (#1014)
                                                     Jeffrey J. Lyons (#6437)
                                                     P.O. Box 1347
                                                     Wilmington, DE 19899
OF COUNSEL:                                          (302) 658-9200
                                                     jblumenfeld@mnat.com
James E. Schutz                                      jlyons@mnat.com
Puja Patel Lea
Haden Marrs                                          Attorneys for Plaintiff
TROUTMAN SANDERS
600 Peachtree Street, NE, Suite 3000
Atlanta, GA 30308
(404) 885-3000

November 20, 2019
